DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted December 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, 4, 7 and 8 with the important feature being “a built-in component having at least one wiring member housing groove in one main surface and incorporated into a box-like member to partition an inner side and outer side of the box-like member (claims 1, 4, 7 and 8)….and the built-in component is a door component incorporated into a metal inner panel located on an inner side of a door to cover an opening of the metal inner panel (claim 1).   

The closest Prior Art:
Ueda (US 4,869,670) teaches a resin trim cover (2) in which a wire harness (WH) is fixedly disposed on the resin trim cover (2).  Conductors are fixed by bonding in grooves formed on the resin trim cover 2; the resin trim cover is molded together with the conductors; the conductors are etched on the resin trim cover so as to form a pattern, etc.  and the resin trim is fixed to the door frame (1) by bonding. (column 3, lines 1-10).
Ueda does not teach a built-in component having at least one wiring member housing groove in one main surface and incorporated into a box-like member to partition an inner side and outer side of the box-like member….and the built-in component is a door component incorporated into a metal inner panel located on an inner side of a door to cover an opening of the metal inner panel.

Therefore claims 1 and 3-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847